Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty after a Superintendent’s hearing of violating a State-wide rule prohibiting the use or possession of a controlled substance based upon drug tests which were positive for cannabinoid. These test results provide substantial evidence to support the determination. Further, we find petitioner’s contentions that proper drug-testing procedures were not followed unpersuasive. The record establishes a sufficient chain of custody of the urine samples taken from petitioner as well as compliance with the relevant rules and regulations. We also find no merit to petitioner’s argument that extensions granted for completion of his disciplinary hearing require annulment given that they were necessary to obtain the testimony of a witness requested by petitioner. We have considered petitioner’s other contentions and find them to be either unpreserved for review or without merit.
Cardona, P. J., White, Weiss, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.